Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Currently, Claims 1-2, 4-16, and 21-34 are pending.  Claims 1-2 and 4-16 are examined on the merits.    

Election/Restrictions
Claims 22-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Jan. 27, 2022.
Applicant's election with traverse of Group I (Claims 1-2 and 4-16) in the reply filed on Jan. 27, 2022 is acknowledged.  The traversal is on the ground(s) that there is unity of invention.  This is not found persuasive because a search of one group is not coextensive with the search of the other groups.  The traversal is on the ground(s) that there is no lack of unity between the species. This is not found persuasive because under PCT Rule 13.2, Sakai et al. (US 20050161524) teaches the ingredients are used in food or drink or feed [0001] comprising yarrow, taheebo (also known as Pau d’Arco), Centella asiatica (also known as gotu kola), Plantago major (also known as Common Plantain) [0056], Scrophularis (figwort) [0057]. However, Sakai et al. does not teach all the ingredients together as a topical formulation. lt was well known in the art at the time 
Thus, it would be burdensome to search the entire claims.  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Oct. 22, 2020is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, 

MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a formulation comprising plants.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.

Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical 
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, there is no additional element.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mulvanerty (from IDS, WO 2007/030666 A2), Segond (from IDS, WO 2009/071213 A1), Nature’s best (https://web.archive.org/web/20140507040850/https://www.naturesbesthealthstore.com/products/pau-d-arco-lotion-4-oz-tube), and Liu (CN 103142966 A).
Mulvanerty teaches a topical composition comprising about 10-30% yarrow extract and about 5-30% plantain extract with one pharmaceutically acceptable carrier for wound healing (page 1, lines, 25-29).  The topical composition can be made into an ointment (page 3, lines 7-9); thus, limitation of Claim 16 is met.  Pharmaceutically acceptable carriers can be water, oils, petroleum (page 3, lines 21-23); thus, limitation of Claim 4 is met.  Anti-swelling agents such as aloe vera extract can be included (page 6, lines 27-28); thus, limitation of Claim 15 is met.  
However, Mulvanerty does not teach 1-12% Gotu kola, 1-12% Figwort, 1-12% Pau d’Arco, safflower oil, aloe vera.

Nature’s Best teaches a composition for skin external use with Pau d’Arco, safflower seed oil, aloe leaf juice for strengthening the immune system (whole document).  
Liu teaches an agent for healing wound with 5-10 parts figwort (Novelty).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a composition with Common Plaintain, Gotu kola, Figwort, Pau d’Arco, safflower oil, and aloe vera because the composition are used for topical wound healing and increase of immune activity on skin as taught by Mulvanerty, Segond, Nature’s best, and Liu.  One would have been motivated to make a topical skin composition for the expected benefit of treating wounds and increasing immune system to help heal wounds.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a composition comprising about 1-12% Figwort and 1-12% Pau d’Arco of the active agent combination for the following reasons.  The reference does teach the composition for treating skin.  Nature’s Best teaches a composition for skin external use with Pau d’Arco, safflower seed oil, aloe leaf juice for strengthening the immune system (whole document).  Liu teaches an agent for healing wound with 5-10 parts figwort (Novelty), which can be converted to percentage when used in 100 .

Claims 1-2, 4-8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mulvanerty (from IDS, WO 2007/030666 A2), Segond (from IDS, WO 2009/071213 A1), Nature’s best (https://web.archive.org/web/20140507040850/https://www.naturesbesthealthstore.com/products/pau-d-arco-lotion-4-oz-tube), and Liu (CN 103142966 A) as applied to claims 1, 2, 4-6, and 16 above, and further in view of Gandy (US 2006/0004189 A1).

The combination of Mulvanerty, Segond, Nature’s best and Liu do not specifically teach the 1-12% Echinacea, Goldenseal, tea tree oil.
Gandy teaches a composition for promoting stimulations and growth of tissues for wound healing [0026] comprising herbal factors such as tea tree oil, golden seal, and echinacea in an amount from about 0.1-25% of the composition [0043].
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for  treating skin. This rejection is based on the well established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman,  136 F.2d 715, 718, 58 USPQ 262, 264 (CCPA 1943).  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.

The Supreme court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable varition..103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application  is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions…

…the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International  Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) emphasis added.  


Claims 1-2, 4-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mulvanerty (from IDS, WO 2007/030666 A2), Segond (from IDS, WO 2009/071213 A1), Nature’s best (https://web.archive.org/web/20140507040850/https://www.naturesbesthealthstore.com/products/pau-d-arco-lotion-4-oz-tube), Liu (CN 103142966 A), and Gandy (US 2006/0004189 A1) as applied to claims 1-2, 4-8, and 16 above, and further in view of Bobrowski (US 2005/0074510 A1). 
The teachings of Mulvanerty, Segond, Nature’s best, Liu, and Gandy are set forth above and applied as before.
The combination of Mulvanerty, Segond, Nature’s best, Liu, and Gandy do not specifically teach the 1-12% Sangre de Grado from Croton lechleri.
Bobrowski teaches a topical preparation with antimicrobial Croton species material (Abstract) for treating wounds, abrasions, bites, stings [0007], which is Sangre 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for  treating hair. This rejection is based on the well established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman,  136 F.2d 715, 718, 58 USPQ 262, 264 (CCPA 1943).  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable varition..103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the 

…the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) emphasis added.  


Claims 1-2 and 4- 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mulvanerty (from IDS, WO 2007/030666 A2), Segond (from IDS, WO 2009/071213 A1), Nature’s best (https://web.archive.org/web/20140507040850/https://www.naturesbesthealthstore.com/products/pau-d-arco-lotion-4-oz-tube), Liu (CN 103142966 A), Gandy (US 2006/0004189 A1), and Bobrowski (US 2005/0074510 A1) as applied to claims 1-2, 4-11, and 16 above, and further in view of Suvavanprakorm et al. (US 2004/0224012 A1. 
The teachings of Mulvanerty, Segond, Nature’s best, Liu, Gandy, and Bobrowski are set forth above and applied as before.
The combination of Mulvanerty, Segond, Nature’s best, Liu, Gandy, and Bobrowski do not specifically teach the slippery elm.
Suvavanprakorm et al. teaches a topical composition with active ingredients in antifungal, anti-inflammatories, antibacterials [0091] comprising slippery elm [0097] for use in ointments [0100].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a topical wound treatment composition because active ingredients in antifungal, anti-inflammatories, antibacterials [0091] comprising slippery elm [0097] for use in ointments [0100].  One would have been motivated to make wound 

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655